JOSEPH S. WHITE, Circuit Judge.
This cause came on for the entry of final decree upon the pleadings, testimony taken orally before the court, and argument of counsel.
The corporate stocks held in the names of both of the parties create an estate by the entirety, and upon dissolution of the marriage, each party, by operation of law, becomes owner of one-half of the stocks. This does not apply to 75 shares of California Electric Power, since that stock was paid for by the plaintiff, and was taken in the names of both parties without the plaintiff’s knowledge or consent.
Thereupon, it is ordered and decreed that the marriage existing between the plaintiff, Roselyn Ross Stern, and the defendant, John McKenzie Stern, be and the same is hereby dissolved, and plaintiff is given and granted an absolute divorce from the defendant, and each of the parties is restored to all the rights and privileges of a single person.
*152The plaintiff is the owner of and is entitled to receive from the defendant the following stocks—
75 shares of California Electric Power.
25 shares Lithium Corporation.
12% shares Consolidated Edison.
25 shares Public Service Electric & Gas.
20 shares Western Union Telegraph.
25 shares Columbia Gas.
20 shares Tri-Continental.
The defendant shall forthwith cause the said shares to be transferred to the plaintiff, and plaintiff shall be entitled to receive dividends thereon from this date forward. Plaintiff’s claim for permanent alimony is denied.
The plaintiff’s former name, Roselyn Ross McGlaughlin, is restored to her, and she shall be known by such name hereafter.
Court costs, together with a fee of $350 for plaintiff’s solicitors of record, shall be paid by the defendant, and he shall be allowed a credit on account thereof for any sums previously paid by him on account of court costs and attorneys’ fees.